 Case 19-00068-elf          Doc 3   Filed 04/18/19 Entered 04/18/19 15:46:24         Desc Main
                                     Document     Page 1 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re
                                                  CIVIL ACTION
SALVATORE CARBONE
                                                  Bankruptcy no. 18 -- I3403ELF
                 Debtor
                                                  Adversary no. 19-68
GARY SEITZ, CFIAPTER 7 TRUSTEE

                Plaintiff
          vs.

SALVATORE CARBONE
WENDY CARBONE
RAYMOND CARBONE
CATHY SIKORA
CARBONE BROTHERS LLP
BUILDER PROS CONSTRUCTION
BUILDER PROS CONTRACTORS, EEC

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Now comes the above Defendants, Salvatore Carbone, Wendy Carbone, Raymond

Carbone, Cathy Sikora, Carbone Brothers LLP, Builder Pros Construction, Builder Pros

Contractors, LLC by and through their counsel, Weber Gallagher Simpson Fires & Newby LLP,

hereby fdes this Motion to Dismiss Plaintiffs Complaint and in support thereof states as follows;

    1. The present bankruptcy case was filed on May 22"^, 2018.

   2. The Debtor received a discharge from this court on November 8, 2018.

   3. On March 29, 2019, Gary Seitz, Esquire Chapter 7 Trustee for the Debtor, Salvatore

        Carbone (hereinafter “Plaintiff’) filed this adversary proceeding against the above-

        Defendants (the “Complaint”). A true and correct copy of the Complaint is attached to

        the supporting Memorandum as Exhibit 1.

    4. The Complaint alleges in relevant part as follows:
Case 19-00068-elf   Doc 3    Filed 04/18/19 Entered 04/18/19 15:46:24           Desc Main
                              Document     Page 2 of 7


           a. On or about February 23, 2017, an arbitration award was entered in favor of

              John Antonucci and against certain parties, including Defendants Carbone

              Brothers, LLP, Raymond Carbone and Salvatore Carbone, which was then

              confirmed by Court Order. See Exhibit A to the Complaint as well as

              paragraphs 12-23 of the Complaint.

           b. During a meeting of creditors in connection with Salvador Carbone’s

              bankruptcy, he allegedly testified that Raymond Carbone “was using the truck

              and plow that was associated with the Carbone Brothers plowing business

              and that “Salvatore Carbone allegedly permitted the transfer of the vehicle and

              plowing business to Ray for little or no value.” See paragraph 30. The

              Complaint does not specify who allegedly owned the truck and plow in the

              first place or when the transfer occurred.

           c. In 2014, Ray Carbone filed a Construction Permit Application on behalf of

              Carbone Brothers to construct a single-family residence at 260 Elmhurst Ave.,

              Sellersville, PA (hereinafter the “Sellersville” property). See paragraph 38 of

              the Complaint as well as Exhibit D attached thereto.

           d. Paragraph 39 of the Complaint alleges as follows: “Upon information and

              belief Carbone Brothers, Ray and/or Sal Carbone fronted the $45,000 for the

              purchase of the building lot and had the deed in the name of Cathy Bird

               Sikora.” There is no date given in the Complaint for when this alleged transfer

              or transaction occurred.

           e. Paragraph 44 of the Complaint alleges as follows: “Mail to the Sellersville

              Property is sent to 45 W. Mt. Kirk Ave., Norristown (“Mt. Kirk Property”).



                                            2
Case 19-00068-elf     Doc 3    Filed 04/18/19 Entered 04/18/19 15:46:24             Desc Main
                                Document     Page 3 of 7


                Upon information and belief, Carbone Brothers built the Mt. Kirk Property,

                similar to the Sellersville Property and transferred this property to Sikora for

                little or no value.” There is no date given in the Complaint when this alleged

                transfer or transaction occurred.

           f. Paragraph 53 of the Complaint, which is part of Count I, alleging a fraudulent

                transfer under 11 U.S.C. §§548(a)(l) and 550(a), alleges that: “the transfers of

                the Carbone Brothers’ plowing business equipment, the Sellersville Property

                and the Mt. Kirk Property constitute ‘transfers’ within the meaning of

                Bankruptcy Code section 101(54).

           g. Count I of the Complaint further alleges that the above-referenced transfers

                were made on or within two years of the petition date, and that the transfers

                were made with actual intent to hinder, delay or defraud creditors.

           h. Paragraph 61 of the Complaint, which is part of Count II, alleging a fraudulent

                transfer under 12 P.S. §5104(a)(l) and (a)(2), alleges that: “at the time that

                Carbone Brothers and Sal Carbone’s interests in the plowing business,

                equipment, the Sellersville Property and Mt. Kirk Property transferred, the

                Court had established the trial date in the [Montgomery County lawsuit

                referenced in paragraph 2a above].

           i.   Count II further provides that “Sal Carbone received nominal or no value in

                return for the Transfers” (first paragraph 68), that the Complaint is being filed

                within four years after the Transfers were made (second paragraph 68), and

                that the Transfers were made with actual intent to hinder, delay or fraud
Case 19-00068-elf      Doc 3     Filed 04/18/19 Entered 04/18/19 15:46:24           Desc Main
                                  Document     Page 4 of 7


                 creditors within the meaning of the Pennsylvania Uniform Fraudulent

                 Transfer Act.

            j.   Count III of the Complaint argues that the corporate veil should be pierced as

                 to all corporate defendants because they are all allegedly alter egos of each

                 other and are allegedly controlled by Sal Carbone. See paragraphs 78 and 79

                 of the Complaint.

 5. While the Complaint delves into many different areas, the actual relief sought in the

     Complaint is avoidance and recovery of alleged fraudulent transfers pursuant to either the

     Bankruptcy Code or state law.

 6. In order for there to be a fraudulent conveyance under §§548(a)(l) and 550(a) of the

     Bankruptcy Code, among several other requirements, it is required that there be a

      transfer” of an interest of the debtor in property and said transfer must have been made

     or incurred within two years before the date of the filing of the petition.

  7. In this case, as more fully discussed in the Memorandum of Law, neither of these

     requirements are satisfied with respect to the allegedly transferred assets.

  8. With respect to the property defined in the Complaint as the Sellersville Property, the

     transfer took place on March 14, 2014, more than four years before the May 22, 2018

     petition date. See the Memorandum of Law attached hereto, which attaches the Deed to

     the Sellersville Property and establishes the proposition that, when considering a motion

     to dismiss under Federal Rule 12(b)(6), a court may consider undisputedly authentic

     documents that a defendant attaches as an exhibit to the motion if the plaintiffs claims

     are based on or integral to the document.




                                                 4
Case 19-00068-elf      Doc 3    Filed 04/18/19 Entered 04/18/19 15:46:24           Desc Main
                                 Document     Page 5 of 7


  9. Accordingly, the statute of limitations has lapsed with respect to an attempted avoidance

     of this transfer under section 548 of the Bankruptcy Code and under applicable state law.

  10. Moreover, contrary to the allegations in the Complaint Salvador Carbone, the Debtor

     herein does not now own and has never owned the Sellersville Property. See the

     Memorandum of Law attached hereto.

  11. With respect to the property defined in the Complaint as the Mt. Kirk Property, the

     transfer took place on June 26, 2014, more than two years before the May 22, 2018

     petition date. See the Memorandum of Law attached hereto , which attaches the deed to

     the Mt. Kirk Property and establishes the proposition that, when considering a motion to

     dismiss under Federal Rule 12(b)(6), a court may consider undisputedly authentic

     documents that a defendant attaches as an exhibit to the motion if the plaintiffs claims

     are based on or integral to the document.

  12. Accordingly, the statute of limitations has lapsed with respect to an attempted avoidance

     of this transfer under section 548(a)(1) of the Bankruptcy Code.

  13. Moreover, contrary to the allegations in the Complaint Salvador Carbone, the Debtor

     herein does not now own and has never owned the Mt. Kirk Property. See the

      Memorandum of Law attached hereto.

  14. Accordingly, on each of these two separate and independent grounds, the requirements of

      section 548(a)(1) of the Bankruptcy Code have not been satisfied and dismissal of Count

      1 of the Complaint is appropriate as to the Sellersville Property.

  15. With respect to the property defined in the Complaint as the Mt. Kirk Property, the

      transfer took place on June 26, 2014, more than two years before the May 22, 2018

      petition date. See the Memorandum of Law attached hereto.



                                                 5
Case 19-00068-elf      Doc 3     Filed 04/18/19 Entered 04/18/19 15:46:24               Desc Main
                                  Document     Page 6 of 7


  16. Accordingly, the statute of limitations has lapsed with respect to an attempted avoidance

     of this transfer under section 548(a)(1) of the Bankruptcy Code.

  17. Moreover, contrary to the allegations in the Complaint, Salvador Carbone, the Debtor

     herein does not now own and has never owned the Mt. Kirk Property. See the

     Memorandum of Law attached hereto.

  18. Accordingly, on each of these two separate and independent grounds, the requirements of

     section 548(a)(1) of the Bankruptcy Code have not been satisfied and dismissal of Count

     I of the Complaint is appropriate as to the Mt. Kirk Property.

  19. The statute of limitations has also expired with respect to both the Sellersville Property

     and the Mt. Kirk Property under Pennsylvania law because both transfers took place more

     than four years before the adversary proceeding was filed.

  20. With respect to the vague reference in paragraphs 53 and 61 of the Complaint to “the

     Carbone Brothers’ plowing business, [and] equipment,” there is no indication in the

     Complaint as to (1) what equipment or business is being referred to, (2) what evidence

     exists that it was ever owned by Carbone Brothers, (3), which exact assets were

     supposedly transferred, (4) the date said transfers allegedly occurred, or (5) the evidence

     that if any transfer occurred in the first place, it was for little or no value.

  21. Salvador Carbone received a discharge in his bankruptcy case before this adversary

     proceeding was filed against him.

  22. As more fully discussed in the attached Memorandum of Law, Federal Rule 12(b)(6)

     allows a party to move for dismissal of a claim for relief if there is a failure to state a

     claim upon which relief can be granted.




                                                 6
 Case 19-00068-elf       Doc 3     Filed 04/18/19 Entered 04/18/19 15:46:24            Desc Main
                                    Document     Page 7 of 7


   23. In this case, as more fully discussed in the attached Memorandum of Law, the Complaint

        filed fails to state a claim upon which relief can be granted under either the Banki-uptcy

        Code provisions cited in the Complaint or the Pennsylvania statutory provisions cited in

        the Complaint and should be dismissed.

        WHEREFORE, for the reasons stated herein and in the attached Memorandum of Law

and Exhibits attached thereto, it is hereby requested that the Complaint filed by Plaintiff against

the above Defendants be dismissed with prejudice, and that this Court order such other relief as

is just and proper.

                                                      Respectfully submitted.

                                                      WEBER GALLAGHER SIMPSON
                                                      STAPLETON FIRES & NEWBY, LLP



Date:                                                 By:
                                                              Peter E. Meltzer. Esquire
                                                              2000 Market Street, Suite 1300
                                                              Philadelphia, PA 19103
                                                              215-972-7900
                                                              Attorneys for Defendants




                                                  7
